Name: Commission Regulation (EEC) No 3481/81 of 4 December 1981 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349/20 Official Journal of the European Communities 5 . 12. 81 COMMISSION REGULATION (EEC) No 3481/81 of 4 December 1981 altering the export refunds on cereals and on wheat or rye flour, groats and meal refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2), and in particular the second sentence of the fourth subparagraph of Article 16(2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Regulation (EEC) No 3465/81 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3465/81 to the information known to the Commission that the export The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 3465/81 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 5 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 198 , 20 . 7. 1981 , p . 2. 0 OJ No L 348 , 4. 12. 1981 , p . 19 . 5. 12. 81 Official Journal of the European Communities No L 349/21 ANNEX to the Commission Regulation of 4 December 1981 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) CCT heading No Description Refund 10.01 A Common wheat and mesiin for exports to :  Switzerland, Austria and Liechtenstein  the Iberian peninsula and Zone II b)  other third countries 3300 5000 15-00 10.01 B Durum wheat for exports to :  Morocco, Tunisia and Zone V  other third countries 70-00 10.02 Rye for exports to :  Switzerland, Austria and Liechtenstein  Zone II b)  other third countries 10-00 25-00 0 10.03 Barley for exports to :  Switzerland, Austria and Liechtenstein  the Iberian peninsula and Zone II b)  Japan  other third countries 35-00 40-00 15-00 10.04 Oats for exports to :  Switzerland, Austria and Liechtenstein  other third countries 5-00 10.05 B Maize, other than hybrid maize for sowing f 10.07 C Grain sorghum  ex 11.01 A Wheat flour (') :  of an ash content of 0 to 520 75-00  of an ash content of 521 to 600 71-00  of an ash content of 601 to 900 66-00  of an ash content of 901 to 1 100 61-00  of an ash content of 1 101 to 1 650 56-00  of an ash content of 1 651 to 1 900 50-00 No L 349/22 Official Journal of the European Communities 5. 12. 81 (ECU/ tonne) CCT heading Description Refund No ex 11.01 B Rye flour (') :  of an ash content of 0 to 700 3500  of an ash content of 701 to 1 150 3500  of an ash content of 1 151 to 1 600 1 35-00  of an ash content of 1 601 to 2 000 35-00 1 1.02 A I a) Durum wheat groats and meal (') :  of an ash content of 0 to 950 130-00  of an ash content of 951 to 1 300 130-00  of an ash content of 1 301 to 1 500 130-00 1 1 .02 A I b) Common wheat groats and meal (') :  of an ash content of 0 to 520 75-00 (') Destinations mentioned in Article 5 of Commission Regulation (EEC) No 2730/79 (OJ No L 317, 12. 12. 1979, p. 1 ). N.B. The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977).